t c summary opinion united_states tax_court gary lyle gibson and mirian julia alves petitioners v commissioner of internal revenue respondent docket no 19638-05s filed date gary lyle gibson pro_se brian a pfeifer for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the issues for decision are whether petitioners are entitled to dependency_exemption deductions for petitioner gary lyle gibson’s mr gibson’s three minor children from a previous marriage and whether petitioners are entitled to a nonrefundable child_tax_credit and a refundable additional_child_tax_credit with respect to each of those children background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioners resided in margate florida mr gibson has three children from a former marriage that marriage was dissolved by a judgment of the circuit_court of the eleventh judicial circuit of florida in and for miami-dade county on date as part of its judgment the florida circuit_court ordered shared parental responsibility for the three children and ordered mr gibson to pay child_support of dollar_figure biweekly additionally the court designated mr gibson’s former wife the custodial_parent the judgment of the florida circuit_court did not award either parent the right to 1mr gibson’s former wife was named the primary residential parent and mr gibson was named the secondary residential parent claim dependency_exemption deductions for the children for federal_income_tax purposes the children resided with their mother for the greater portion of the tax_year in issue petitioners timely filed a joint form_1040 u s individual_income_tax_return for tax_year they claimed dependency_exemption deductions for the three children in the custody of mr gibson’s former spouse as well as child tax_credits and additional child tax_credits for those children petitioners did not attach to their return a form_8332 release of claim to exemption for child of divorced or separated parents or other written declaration by mr gibson’s former spouse respondent determined that petitioners are not eligible for the dependency_exemption deductions claimed for the minor children in the custody of mr gibson’s former spouse or for the child tax_credits or the additional child tax_credits claimed for those children accordingly respondent determined a dollar_figure deficiency in tax for petitioners’ tax_year and sent petitioners a notice_of_deficiency petitioners timely petitioned this court alleging that they provided more than percent of the children’s support during and are therefore entitled to the claimed dependency_exemption deductions child tax_credits and additional child tax_credits 2petitioners also claimed a dependency_exemption deduction with respect to a fourth child respondent does not challenge the validity of that claim discussion as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the burden of proving an error is on the taxpayer rule a 290_us_111 custody is determined by the most recent divorce or custody decree sec_1_152-4 income_tax regs a noncustodial_parent may be entitled to a dependency_exemption deduction under sec_151 if the noncustodial_parent attaches to his or her tax_return a form_8332 or similar written declaration signed by the custodial_parent stating that the custodial_parent will not claim the child as a dependent for the calendar_year sec_152 114_tc_184 the florida circuit court’s judgment granted primary physical custody to mr gibson’s former wife petitioners as noncustodial parents did not attach to their return a form_8332 or similar written declaration by mr gibson’s former wife that she would not claim the children as dependents at trial petitioners submitted a document entitled establishment of fact in which they cited the provisions of sec_151 and sec_152 but argued that these statutory provisions are unconstitutional because biological fathers involved in divorce typically do not obtain custody of their children when the marriage ends and yet typically contribute more than percent of their children’s support petitioners’ argument is flawed before the custodial_parent generally was treated as having provided more than half of the support for each minor child and was entitled to the dependency_exemption deduction the noncustodial_parent however was entitled to the dependency_exemption deduction if he or she provided dollar_figure or more for the support of the child and the custodial_parent did not clearly establish by a preponderance_of_the_evidence that he or she provided more than the noncustodial_parent see sec_152 before amendment by the deficit_reduction_act_of_1984 publaw_98_369 98_stat_799 this put the internal_revenue_service in the middle of conflicts between parents that were often subjective and presented difficult problems of proof and substantiation h rept part pincite congress amended sec_152 and gave the dependency_exemption deduction to the custodial_parent unless that parent waives the right to claim it id pincite absent such a waiver under sec_152 in the case of a minor dependent whose parents are divorced or separated and together provide over half of the support for the minor dependent the parent having custody for the greater portion of the calendar_year will at trial petitioners did not submit any evidence to support their claim that they contributed more than percent of the children’s support generally be treated as providing over half of the support of the minor dependent and that parent will be entitled to the dependency_exemption deduction it is well settled that deductions are a matter of legislative grace and taxpayers must satisfy the specific statutory requirements for claimed deductions 503_us_79 292_us_435 this court has in the past rejected claims that the provisions of sec_152 are unconstitutional caputi v commissioner tcmemo_2004_283 accordingly we hold that for tax_year petitioners are not entitled to dependency_exemption deductions for the three children from mr gibson’s previous marriage petitioners claimed child tax_credits and additional child tax_credits for the three children who were claimed as dependents sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child is defined in sec_24 a qualifying_child means an individual with respect to whom the taxpayer is allowed a deduction under sec_151 who has not attained the age of as of the close of the taxable_year and who bears a relationship to the taxpayer as prescribed by sec_32 sec_24 the child_tax_credit is a nonrefundable personal credit that was added to the internal_revenue_code by the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_796 with a provision for a refundable_credit the additional_child_tax_credit for families with three or more children for tax years beginning after date the additional_child_tax_credit provision was amended to remove the restriction that only families with three or more children are entitled to claim the credit see sec_24 economic_growth_and_tax_relief_reconciliation_act_of_2001 publaw_107_16 sec c 115_stat_46 in the absence of other nonrefundable personal credits a taxpayer is allowed to claim a child_tax_credit in an amount that is the lesser_of the full child_tax_credit or the taxpayer’s federal_income_tax liability for the taxable_year see sec_26 if the child_tax_credit exceeds the taxpayer’s federal_income_tax liability for the taxable_year a portion of the child_tax_credit may be refundable as an additional_child_tax_credit under sec_24 for the additional_child_tax_credit is allowed in an amount that is the lesser_of the remaining child_tax_credit available or percent of the amount by which the taxpayer’s earned_income exceeds dollar_figure sec_24 and b revproc_2002_70 sec_3 2002_2_cb_845 the refundable and nonrefundable portions of the child_tax_credit cannot exceed the total allowable_amount of the credit since petitioners are not allowed dependency_exemption deductions with respect to the children from mr gibson’s former marriage they are not qualifying children therefore petitioners are not entitled to claim child tax_credits with respect to those children moreover petitioners are not entitled to claim additional child tax_credits because they did not qualify for child tax_credits to reflect the foregoing decision will be entered for respondent
